DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed 2/9/2021 is acknowledged.
Claims 19, 20, 22, 24-29, 31 and 33-38 are amended.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CHINA 201710058649.2, filed on 1/23/2017.

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 12/6/2019, 1/13/2020 and 2/12/2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner. 

Response to Amendment
Amendments filed on 2/9/2021 are entered for prosecution. Claims 19-38 remain pending in the application. 

Response to Arguments
Applicant’s arguments with respect to independent claims 19, 28 and 37 (pages 13-16) in a reply filed 2/9/2021 have been considered but are moot because the arguments are based on newly changed limitations in the amendment and new ground of rejections using newly introduced references [or a newly introduced portion of an existing reference] are applied in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 19-22, 24-31 and 33-38 are rejected under 35 U.S.C. 103 as being unpatentable over Von Elbwart et al. (US 2015/0131560 A1, hereinafter Von Elbwart) in view of Bhattad et al. (US 2012/00058791 A1, hereinafter Bhattad).

Regarding claim 19:
Von Elbwart teaches a data transmission method performed by a first device (see, Von Elbwart: Fig. 1, UE and para. [0001]), comprising: 
(see, Von Elbwart: Fig. 15 and para. [0143] teach wherein SFBC rule (i.e., the first pairing rule) is applied to determine which resource elements can be used for SFBC (i.e., second resource elements) and which resource elements cannot be used for SFBC (i.e., first resource elements) in a subframe and wherein the resource elements of subcarriers 4 and 7, at OFDM symbols 5, 6, 12 and 13 cannot be used for SFBC transmissions. These resource elements are indicated as void (V) in Fig. 15, which are isolated resource elements that are not paired.); 
determining a second resource set in the first transmission subframe, wherein the second resource set comprises the second resource elements in the first transmission subframe that are paired based on the first pairing rule (see, Von Elbwart: Fig. 15 and para. [0143] teach wherein SFBC pairing is done throughout all the resource block pairs in a subframe (i.e., second resource set) except for the void resource elements (as discussed above) and wherein the SFBC pairing rule is that an SFBC pair in an OFDM symbol shall be composed of either adjacent resource elements of the same eREG (i.e., spaced apart by one resource element) or of resource elements of the same eREG that are spared apart by two REs (i.e., only one resource element in between).).
Von Elbwart does not explicitly teach wherein determining a data transmission manner for the first resource set and the second resource set; and communicating data with a second device based on the data transmission manner using the first transmission subframe.
	In the same field of endeavor, Bhattad teaches wherein determining a data transmission manner (e.g., space frequency block coding (SFBC) or space time block coding (STBC)) for the first resource set and the second resource set (see, Bhattad: para. [0094] teaches switching of data encoding method between SFBC and STBC to help minimize the number of orphan REs (i.e., first resource set, which are isolated resource elements that are not paired). Para. [0156-0157] teach identifying a plurality of available data REs in a subframe and assigning data REs in at least one SFBC group and at least one STBC group); and 
communicating data with a second device (e.g., see Von Elbwart: Fig. 1, eNB) based on the data transmission manner using the first transmission subframe (see, Bhattad: para. [0011] teaches a method of wireless communication for data transmission to a wireless device (e.g., eNB) based on identifying a plurality of available data resource elements (REs) in a subframe and assigning REs from the plurality of available data REs using the method described above.).
Von Elbwart to include the teachings of Bhattad in order to minimize the number of orphan REs (see, Bhattad: para. [0094]). 

Regarding claim 20:
As discussed above, Von Elbwart in view of Bhattad teaches all limitations in claim 19.
	Bhattad further teaches wherein determining the data transmission manner for the first resource set and the second resource set comprises: determining that a transmission manner for the second resource set is transmit diversity transmission of space frequency block coding (SFBC); and determining, that a transmission manner for the first resource set includes using space time block coding transmission (STBC) or keeping the first resource elements of the first resource set empty (see, Bhattad: para. [0156-0157] teach wherein the plurality of available data REs are assigned to data transmission in at least one space frequency block coding (SFBC) group and at least one space time block coding (STBC) group.; para. [0120] teaches wherein if there are one or more orphan REs that cannot be paired for SFBC … the orphan REs (i.e., first resource elements) may be unused (i.e., empty).).

Regarding claim 21: 
Von Elbwart in view of Bhattad teaches all limitations in claim 19.
Von Elbwart further teaches wherein the first pairing rule comprises the following conditions (see, Von Elbwart: Fig. 11 and 12 and para. [0058-0059]): two paired resource elements (i.e., SFBC pairs) belong to a same time domain unit (e.g., within one OFDM symbol (i.e., OFDM symbol 0) as depicted in Figs. 11 and 12) and a same frequency domain unit (i.e., subcarrier index I), and cross a maximum of three subcarriers (SFBC pairs can be mapped to resource elements (k’,l’) and (k’+n,l’) in the same OFDM symbol, where k’ is the subcarrier index, l’ is the OFDM symbol number and n [Symbol font/0xCE] {1,2}. In other words, n=2 means that SFBC pair is located at resource elements that are of cross a maximum of three subcarriers in the frequency domain.), the same frequency domain unit comprises a frequency domain width of one or more physical resource blocks (the subcarrier index I comprises 12 subcarriers of resource block pair), and the same time domain unit comprises one or more orthogonal frequency division multiplexing (OFDM) symbols (e.g., OFDM symbol 0).

Regarding claim 22:
As discussed above, Von Elbwart in view of Bhattad teaches all limitations in claim 19.
Von Elbwart further teaches wherein successively determining, in a preset sequence, whether all the resource elements used for data transmission see, Von Elbwart: para. [0053-0054]), wherein a resource element used for data channel mapping on a kth subcarrier and a resource element used for data channel mapping on a (k+n)th subcarrier meet the first pairing rule (see, Von Elbwart: para. [0058], SFBC pairs can be mapped to resource elements (k’,l’) and (k’+n,l’) in the same OFDM symbol, where k’ is the subcarrier index, l’ is the OFDM symbol number and n [Symbol font/0xCE] {1,2}. In other words, n=2 means that SFBC pair is located at resource elements that are of cross a maximum of three subcarriers in the frequency domain, which meets the first pairing rule.); 
determining that the resource elements used for data channel mapping on the kth subcarrier and the (k+n)th subcarrier belong to the second resource set, wherein n is a positive integer less than 3 (see, Von Elbwart: para. [0058], n is 1 or 2, which is a positive integer less than 3), k is a sequence number of a subcarrier corresponding to a resource element used for data channel mapping (see, Von Elbwart: para. [0058] [0127], k’ is the subcarrier index, with k’ [Symbol font/0xCE] {0,1,2, … 10,11}), and k is a positive integer greater than or equal to 1 (k denotes a sequence number of a subcarrier whereas k’ denotes a subcarrier index. Therefore, the sequence number of a subcarrier is a positive integer greater than or equal to 1, i.e., k[Symbol font/0xCE] {1,2, … 10,12} which corresponds to each of k’, when there are 12 subcarriers in the frequency domain as shown in the examples by Von Elbwart.). 
Bhattad further teaches wherein determining, as the first resource set (i.e., orphan REs), a set of the first resource elements in the first transmission (see, Bhattad: para. [0120], “if there are one or more orphan REs that cannot be paired for SFBC, only one modulation symbol is transmitted on each orphan RE using only one antenna port.”, para. [0094] teaches that the coding method used for data transmission may be switched to STBC from SFBC to help minimize the number of orphan REs.).

Regarding claim 24:
As discussed above, Von Elbwart in view of Bhattad teaches all limitations in claim 19.
	Von Elbwart further teaches wherein determining the first resource set and the second resource set in the first transmission subframe comprises: 
determining a resource universal set in the first transmission subframe, wherein the resource universal set comprises a plurality of resource subsets, wherein each resource subset comprises one or more resource elements, and wherein each resource element has a unique identification sequence number (see, Von Elbwart: para. [0155-0156] teaches a universal/uniform mapping to be applied to the whole of the PRG pair wherein the eREG are cyclically extended and eREG numbers are assigned until all resource elements of a physical resource block pair are assigned to one out of the mmaxeREG.); 
receiving first configuration signaling from the second device (e.g., eNB) (see, Von Elbwart: para. [0029] teaches wherein “A PDCCH carries a message as a Downlink Control Information (DCI), which includes resource assignments and other control information”, para. [0030] teaches wherein “assignments for uplink data transmissions, …, are also transmitted on the PDCCH”) wherein the first configuration signaling comprises an identification sequence number of one or more resource subsets (see, Von Elbwart: para. [0070] teaches wherein “The mapping is performed sequentially for each OFDM symbol of the resource block pair, in each OFDM symbol to sequential eREGs (i.e., eREGs with a predetermined order of indices)”. Para. [0126-0132] teach an identification sequence of one or more resource subsets.); 
configuring the one or more resource subsets identified in the first configuration signaling as the first resource set (see, Von Elbwart: para. [0141] teaches wherein “the resource elements that are used for reference signals (such as CRS, CSI-RS, DMRS) are not used for the mapping” (i.e., the first resource set, which are isolated resource elements that are not paired)); and 
configuring a set of all resource elements excluding the first resource elements in the first resource set as the second resource set (see, Von Elbwart: para. [0142] teaches wherein the grouping of the resource elements is performed sequentially in groups of two resource elements. “all resource elements of a resource block pair, that are not used by reference signals, are assigned to an enhanced resource element group.”).

Regarding claim 25:
Von Elbwart in view of Bhattad teaches all limitations in claim 19.
Bhattad further teaches wherein determining the first resource set and the second resource set in the first transmission subframe comprises: 
receiving second configuration signaling (e.g., bitmaps) from the second device (e.g., eNB), wherein the second configuration signaling indicates a resource universal set (see, Bhattad: para. [0069] teaches “a resource block map technique in which a two dimensional plot of available resources in a transmission resource block (RB) are depicted with symbols (or time) along the horizontal direction and frequency (or sub-carrier index) along the vertical direction” (i.e., a resource universal set). Para. [0150] teaches wherein “In some designs, the aperiodic transmission resource may be signaled to UEs 120 using a downlink message. In some designs, the downlink message may comprise a bitmap indicating REs used for the transmission of the reference signal.”); 
determining, the resource universal set in the first transmission subframe based on the second configuration signaling, wherein the resource universal set comprises a plurality of resource subsets, wherein each resource subset comprises one or more resource elements, and wherein each resource element has a unique identification sequence number (see, Bhattad: para. [0142] teaches wherein “a plurality of available resource elements (REs) in a subframe are identified.” Para. [0147] teaches wherein “an identifier may be used for assigning from the available data resource REs and an assigner may be used for assigning REs from the plurality of remaining data REs.”); 
receiving first configuration signaling (e.g., allocated RE patterns for CSI-RS sent via a downlink message) from the second device (e.g., eNB), wherein the first configuration signaling comprises an identification sequence number of one or more resource subsets (see, Bhattad: para. [0139] teaches wherein “RE patterns for CSI-RS may be defined and the information may be conveyed from the eNB 100 to UEs 120 using bitmaps.” “the aperiodic sub-frame pattern may be conveyed to UEs 120 using a downlink message” (i.e., first configuration signaling). Para. [0069] teaches wherein “the resource elements (REs) in each … RB are labeled with a corresponding antenna port group/antenna index” (e.g., an identification sequence number of one or more resource subsets). Para. [0171] teaches wherein “resources are allocated as a function of a number of transmit antennas used for transmission of the reference signal, the function being nested with respect to the number of transmit antennas such that a first resource pattern corresponding to a first number of transmit antennas is a superset of a second resource pattern corresponding a to a second number of transmit antennas when the first number is greater than the second number.” ); 
configuring the one or more resource subsets identified in the first configuration signaling as the first resource set (see, Bhattad: para. [0074] teaches wherein “In a given cell, the eNB may select a subset from among all possible REs and allocated the REs in the selected subset to the transmission of CSI-RS in that cell.” (i.e., the first resource set, which are isolated resource elements that are not paired)); and 
configuring a set of all resource elements excluding the first resource elements in the first resource set as the second resource set (see, Bhattad: para. [0074] teaches wherein “The remaining REs may be used for data transmissions.” (i.e., the second resource set)).

Regarding claim 26:
As discussed above, Von Elbwart in view of Bhattad teaches all limitations in claim 20.
Von Elbwart further teaches wherein determining that the transmission manner for the second resource set is transmit diversity transmission of space frequency block coding (SFBC) comprises successively mapping a transmission symbol encoded through space frequency block coding (SFBC) on each of a plurality of antenna ports to the second resource elements of the second resource set (see, Von Elbwart: para. [0053-0054] teach wherein the symbols are transmitted from two antenna ports (e.g., UE or eNB) on each pair of adjacent subcarriers for SFBC transmission.).

Regarding claim 27:
As discussed above, Von Elbwart in view of Bhattad teaches all limitations in claim 20.
Bhattad further teaches wherein determining that the transmission manner for the first resource set includes using space time block coding transmission or keeping the first resource elements of the first resource set empty comprises determining that a first resource element in the first resource set is not mapped to any transmission symbol (see, Bhattad: para. [0120] teaches that if there are one or more orphan REs that cannot be paired for SFBC, only one modulation symbol is transmitted on each orphan RE using only one antenna port (i.e., space time block coding (STBC) transmission may be used) or the orphan REs may also be unused or muted (i.e., empty) which means no transmissions are performed.), or successively mapping a transmission symbol encoded through space time block coding on each of a plurality of antenna ports to the first resource elements of the first resource set (see, Bhattad: para. [0121], Fig. 17 illustrates an example of a mapping scheme for muted REs using space-time block coding (STBC) transmit diversity scheme for 2 CRS antenna ports on the symbols containing muted REs while SFBC may continue to be used on other symbols.).

Regarding claim 28:
	Claim 28 is directed towards a first device (see, Bhattad: Fig. 2, UE 120), comprising: a memory (see, Bhattad: Fig. 2, Memory 1242) comprising instructions; and a processor (see, Bhattad: Fig. 2, Controller/Processor 1240) configured to execute the instructions, which cause the processor to be 

Regarding claim 29:
	Claim 29 is directed towards a device that performs the method of claim 20. As such, claim 29 is rejected under similar rationale to claim 20.

Regarding claim 30:
	Claim 30 is directed towards a device that performs the method of claim 21. As such, claim 30 is rejected under similar rationale to claim 21.

Regarding claim 31:
	Claim 31 is directed towards a device that performs the method of claim 22. As such, claim 31 is rejected under similar rationale to claim 22.

Regarding claim 33:
	Claim 33 is directed towards a device that performs the method of claim 24. As such, claim 33 is rejected under similar rationale to claim 24.

Regarding claim 34:
	Claim 34 is directed towards a device that performs the method of claim 25. As such, claim 34 is rejected under similar rationale to claim 25.

Regarding claim 35:
	Claim 35 is directed towards a device that performs the method of claim 26. As such, claim 35 is rejected under similar rationale to claim 26.

Regarding claim 36:
	Claim 36 is directed towards a device that performs the method of claim 27. As such, claim 36 is rejected under similar rationale to claim 27.

Regarding claim 37:
	Claim 37 is directed towards a communication apparatus (see, Bhattad: Fig.2, eNB 110), comprising: a memory (see, Bhattad: Fig. 2, Memory 1282) configured to store program code; and a processor (see, Bhattad: Fig. 2, Controller/Processor 1280) coupled to the memory and configured to invoke the program code to cause the processor to be configured to: perform the method of claim 19. As such, claim 37 is rejected under similar rationale to claim 19.

Regarding claim 38:
	Claim 38 is directed towards an apparatus that performs the method of claim 20. As such, claim 38 is rejected under similar rationale to claim 20.

Allowable Subject Matter
Claims 23 and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI-HAE YEA whose telephone number is (571) 270-3310.  The examiner can normally be reached on MON-FRI, 7am-3pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.Y./Examiner, Art Unit 2471   

/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471